United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
SOCIAL SECURITY ADMINISTRATION,
)
Dallas, TX, Employer
)
___________________________________________ )
S.R., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-640
Issued: October 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 6, 2009 appellant filed a timely appeal from the December 2, 2008 merit
decision of the Office of Workers’ Compensation Programs which granted schedule awards.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant has more than 8 percent permanent impairment of the right
upper extremity and 11 percent impairment of the left upper extremity, for which she received
schedule awards.
FACTUAL HISTORY
On December 19, 2007 appellant, then a 47-year-old letter claims representative, filed an
occupational disease claim alleging that she developed cubital tunnel syndrome as a result of

performing her work duties. The Office accepted her claim for bilateral carpal tunnel syndrome.1
Appellant did not stop work.
From December 4, 2007 to April 11, 2008 appellant came under the treatment of
Dr. Richard S. Levy, a Board-certified orthopedic surgeon, for numbness, tingling and
dysesthesias in the left hand and fingers due to keyboarding at work. Dr. Levy noted physical
findings of negative Tinel’s and Phalen’s signs bilaterally, good range of motion and paresthesias
in the left thumb. He diagnosed status post bilateral carpal tunnel releases,2 bilateral recurrent
carpal tunnel syndrome and probable new onset of cubital tunnel syndrome. On January 8, 2008
Dr. Levy advised that appellant had reached maximum medical improvement and had seven
percent impairment of both upper extremities under the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment.3 He continued to treat
appellant for recurrent left thumb and elbow pain and, on April 11, 2008, diagnosed left trigger
thumb and cubital tunnel syndrome of the left elbow. On May 2, 2008 appellant underwent an
electromyogram (EMG) which revealed evidence of bilateral chronic carpal tunnel syndrome
with a delay in bilateral median motor distal latencies.
On July 7, 2008 appellant filed a claim for a schedule award. On July 21, 2008 the
Office requested that Dr. Levy submit a detailed impairment evaluation pursuant to the A.M.A.,
Guides.
In a July 8, 2008 report, Dr. Levy opined that appellant had 8 percent impairment of the
right upper extremity and 11 percent impairment of the left upper extremity under the A.M.A.,
Guides. He noted that she reached maximum medical improvement on July 8, 2008. As to the
right wrist, appellant had a full range of motion, weakness of grip strength and paresthesias in the
median nerve distribution, well-healed surgical scars and mild atrophy of the thenar musculature.
With respect to the left wrist, appellant had a full range of motion, weakness of grip strength and
paresthesias in the median nerve distribution, well-healed surgical scars, mild atrophy of the
thenar musculature and triggering of the left thumb. Dr. Levy rated six percent impairment of
the right arm due to sensory deficit or pain of the median nerve below the midforearm4 and two
percent impairment due to motor deficit of the median nerve below the midforearm.5 For the left
upper extremity, he rated six percent impairment of the left arm due to sensory deficit or pain of
the median nerve below the midforearm6 and two percent impairment due to motor deficit of the
1

Appellant filed the following claims for compensation: an injury sustained on September 1, 1989 was accepted
for bilateral carpal tunnel syndrome in File No. xxxxxx919; an injury sustained on December 20, 2007 was accepted
for left trigger finger/thumb in File No. xxxxxx434; and an elbow injury accepted for right lateral epicondylitis in
File No. xxxxxx740. These claims were consolidated with the current claim before the Board.
2

The record reveals that appellant underwent right carpal tunnel surgery in 1994, left carpal tunnel surgery on
April 15, 1997 and a revision of the carpal tunnel release on July 11, 2007, File No. xxxxxx919.
3

A.M.A., Guides (5th ed. 2001).

4

Id. at 482, 492, Table 16-10, 16-15.

5

Id. at 484, 492, Table 16-11, 16-15.

6

Id. at 482, 492, Table 16-10, 16-15.

2

median nerve below the midforearm.7 For loss of motion to the left interphalangeal joint, which
measured -40 degrees, Dr. Levy found seven percent thumb impairment8 or three percent upper
extremity impairment. Using the Combined Values Chart of the A.M.A., Guides, he found that
appellant had 8 percent impairment of the right upper extremity and 11 percent impairment of
the left upper extremity.
In an August 5, 2008 report, Dr. Levy diagnosed bilateral carpal tunnel syndrome, left
trigger thumb, left ulnar nerve palsy and right lateral epicondylitis. He noted that he previously
assigned 11 percent impairment of the left upper extremity for carpal tunnel syndrome and
trigger finger and 8 percent impairment on the right for carpal tunnel syndrome. Dr. Levy
opined that appellant would be entitled to additional impairment for left ulnar dysfunction and
right epicondylitis. He specifically noted elbow range of motion on the right for flexion was 135
degrees for 1 percent impairment.9 Dr. Levy noted that appellant had 10 percent motor deficit
and 20 percent sensory deficit for 7 percent upper extremity impairment for left ulnar nerve
dysfunction. He concluded that she sustained a 17 percent impairment of the left arm and 9
percent impairment for the right arm.
On September 18, 2008 the Office asked its medical adviser to render an opinion on
appellant’s permanent impairment based on Dr. Levy’s July 8, 2008 report. On October 16,
2008 the Office medical adviser agreed with the findings in Dr. Levy’s July 8, 2008 report which
found 8 percent permanent impairment of the right arm and 11 percent impairment of the left
arm.
In a decision dated October 29, 2008, the Office granted appellant schedule awards for 11
percent permanent impairment of the left upper extremity and 8 percent impairment for the right
upper extremity. The periods of the awards ran from July 8, 2008 to March 5, 2009. In a
decision dated November 5, 2008, the Office noted that the October 29, 2008 Office decision
contained an error in the number of weeks appellant was to be compensated. The Office noted
that she was entitled to 59.28 weeks of compensation. In a decision dated December 2, 2008, the
Office noted that the November 5, 2008 decision contained an error as to the period the schedule
awards would run from July 8, 2008 to August 26, 2009.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act10 and its
implementing regulations11 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
7

Id. at 484, 492, Table 16-11, 16-15.

8

Id. at 438-439, 456, Table 16-1, 16-2, 16-12.

9

Id. at 472, Figure 16-34.

10

5 U.S.C. § 8107.

11

20 C.F.R. § 10.404 (1999).

3

determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.12
ANALYSIS
Appellant contends she has more than 11 percent permanent impairment of the left upper
extremity and 8 percent impairment for the right upper extremity. The Office accepted her claim
for bilateral carpal tunnel syndrome, left cubital tunnel syndrome and left trigger finger/thumb.
It authorized several surgical procedures to treat the accepted conditions.
The Office based its schedule award decision on the July 8, 2008 report of Dr. Levy and
the October 16, 2008 report of its Office medical adviser. Dr. Levy rated impairment based on
sensory and motor loss to both upper extremities and loss of range of motion to the left arm. He
concluded that appellant had 8 percent impairment of the right upper extremity and 11 percent
impairment of the left upper extremity.13 On October 16, 2008 the Office medical adviser
concurred with Dr. Levy’s impairment rating. The medical adviser found that appellant had six
percent impairment of the right and left arms for sensory deficit or pain in the distribution of the
median nerve below the midforearm, under Table 16-15, page 492, of the A.M.A., Guides. For
sensory deficit or pain, appellant was classified as Grade 4, under Table 16-10, page 482, for a
15 percent sensory deficit. The A.M.A., Guides provide that the maximum impairment of the
median nerve below the midforearm is 39 percent. When the maximum for the median nerve
below the midforearm, 39 percent, is multiplied by a 15 percent Grade 4 sensory deficit, this
yields 5.8 percent impairment, rounded to 6 percent, for sensory loss. For motor deficit, the
medical adviser found 2 percent impairment of the right and left arms in the distribution of the
median nerve below the midforearm, under Table 16-15. Appellant was classified as Grade 4,
under Table 16-11, page 484, for a 20 percent motor deficit. The A.M.A., Guides provides that
the maximum allowed for motor impairment of the median nerve below the midforearm is 10
percent. When the maximum for the median nerve below the midforearm, 10 percent, is
multiplied by the 20 percent allowed for a Grade 4 motor deficit, this yields 2 percent
impairment for motor loss. The medical adviser also found that loss of motion in the
interphalangeal joint measured -40 degrees of extension which equated to seven percent thumb
impairment under Figure 16-12, or three percent left upper extremity impairment. Using the
Combined Values Chart of the A.M.A., Guides, the medical adviser found that appellant had 8
percent impairment of the right upper extremity and 11 percent impairment of the left upper
extremity.
However, the Board notes that the Office medical adviser did not consider Dr. Levy’s
August 5, 2008 report which took into consideration other conditions such as left ulnar
dysfunction and right epicondylitis in rating additional impairment to each arm. Dr. Levy
reiterated his prior findings of 8 percent impairment for the right arm and 11 percent impairment
for the left arm but also provided range of motion findings for the right elbow and listed findings
12

See id.; Jacqueline S. Harris, 54 ECAB 139 (2002).

13

See supra notes 4-8.

4

for motor and sensory deficit attributable to the left ulnar nerve. Although the A.M.A., Guides
provide that, in a carpal tunnel schedule award case, there generally will be no ratings based on
loss of motion,14 in this case appellant has other accepted conditions such as right lateral
epicondylitis15 which may be another source of ratable impairment.16
Proceedings under the Act are not adversary in nature nor is the Office a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, the Office
shares responsibility in the development of the evidence. It has the obligation to see that justice
is done.17 Accordingly, once the Office undertakes to develop the medical evidence further, it
has the responsibility to do so in the proper manner.
The Board will remand the case to the Office for review by an Office medical adviser to
determine whether appellant has greater permanent impairment based on the August 5, 2008
report of Dr. Levy. Following this, and any other further development as deemed necessary, the
Office shall issue an appropriate merit decision on appellant’s schedule award claim.
On appeal, appellant asserts that the amount of the schedule award is insufficient as she
can no longer work. The Board notes that the amount payable pursuant to a schedule award does
not take into account the effect that the impairment has on employment opportunities, wageearning capacity, sports, hobbies or other lifestyle activities.18
CONCLUSION
The Board finds that the case is not in posture for decision.

14

A.M.A., Guides 494-95. See Christine Falls, 55 ECAB 424 (2004).

15

See supra note 1 for conditions accepted in the combined claims.

16

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
2.808.6(d) (August 2002) (contemplates that, after obtaining all necessary medical evidence, the file should be
routed to an Office medical adviser for an opinion concerning the nature and percentage of impairment in
accordance with the A.M.A., Guides, with the medical adviser providing rationale for the percentage of impairment
specified, especially when there is more than one evaluation of the impairment present).
17

John W. Butler, 39 ECAB 852 (1988).

18

Ruben Franco, 54 ECAB 496 (2003).

5

ORDER
IT IS HEREBY ORDERED THAT the December 2, 2008 decision of the Office of
Workers’ Compensation Programs be set aside and remanded for further action in accordance
with this decision of the Board.
Issued: October 20, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

